Citation Nr: 1109345	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  06-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent for impairment of the clavicle.

2.  Entitlement to an evaluation in excess of 10 percent for a status-post pilonidal cystectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the January 2005 rating decision, the RO, in pertinent part, continued a 20 percent evaluation for status-post resection, medial half left clavicle due to sternoclavicular separation, and continued a noncompensable evaluation for status-post pilonidal cystectomy.  In the January 2007 rating decision, the RO increased the evaluation for pilonidal cystectomy to 10 percent, effective September 21, 2004.

The Board notes that the Veteran requested Board hearings in his January 2006 and October 2006 substantive appeals.  However, these requests were withdrawn in correspondence received from the Veteran in March 2007.

In January 2010, the Board denied the Veteran's service connection claims for headaches, hypertension, and cervical spine disability, and remanded the increased rating claims for further development.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his left arm is his minor extremity.

2.  The Veteran has undergone surgical removal of the proximal half of the left clavicle; post-operatively, his disability is primarily manifested by painful motion, degenerative arthritis of the acromioclavicular (AC) joint of the left shoulder, and a painful surgical scar.  His left arm motion is not limited to 25 degrees from the side.  

3.  The Veteran is in receipt of the maximum evaluation for his pilonidal cyst scar.  Such scar is superficial, stable, tender, and does not cause limitation of motion.  A recurrence of the pilonidal cyst has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for clavicle disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5200, 5201, 5203 (2010).

2.  The criteria for entitlement to a separate evaluation of 10 percent, but no higher, for left clavicle surgical scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7804 (2010).

3.  The criteria for an evaluation in excess of 10 percent for pilonidal cystectomy scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 3.321, 4.118, Diagnostic Codes 7800-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

With regard to increased rating claims, the Court, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2004, January 2006, April 2006, and February 2010 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also advised as to what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and VA treatment records.  Further, the Veteran submitted additional records as well as written statements in support of his claim, and was provided an opportunity to set forth his contentions during his April 2006 Decision Review Officer (DRO) hearing.  The Veteran also underwent VA examinations in conjunction with his claims.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the RO hearings.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Clavicle Disability

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is right-hand dominant, his left arm is his minor extremity for rating purposes.

The Veteran's disability of the clavicle is currently evaluated as 20 percent disabling under Diagnostic Code 5203 for disabilities involving impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  Under such code, a 20 percent evaluation is warranted for either nonunion of the clavicle with loose movement, or dislocation of the clavicle (major or minor).  

Evidence relevant to the severity of the Veteran's clavicle disability includes a January 2005 VA examination report.  According to such report, the Veteran indicated that any activity that requires the use of his arm above shoulder level produces pain.  On examination, the proximal end of the left clavicle at the area of its junction with the sternum was missing.  There was some swelling with tenderness in the area and there was painful motion of the proximal end of the clavicle with movement of the left shoulder.  Manipulation of the left shoulder passively produced pain in the area of the AC joint.  There was tenderness over the AC joint with direct palpation.

Range of left shoulder motion, both active and passive, as well as upon repetitive use, was 80 degrees of abduction and 80 degrees of flexion, 30 degrees of extension, internal rotation was 40 degrees and external rotation was 45 degrees limited by pain in all modalities.  During the passive range of motion, the examiner could force the abduction and flexion of the shoulder to 90 degrees with a great deal of resistance and pain associated with the last 10 degrees of movement.  X-rays of the left shoulder showed evidence of separation of the left AC joint.  X-rays of the clavicle showed surgical removal of the proximal half of the left clavicle.  The scar located in the area of the proximal left clavicle measured 4 in x 3.25 in. without any pigmentation changes.  The scar was sensitive to touch.  There were no ulcerations or skin breakdown.  And it was affixed to the underlying tissue and the scar itself had no adverse effect on any movement of the muscles of the left upper chest wall.

On June 2006 VA joints examination, an impression of status post excision proximal left clavicle and early arthritis of the AC, left shoulder, was shown.

On June 2006 VA scars examination, there was evidence of a 4 in. x 1 in. scar on the left chest, proximal to the left clavicle. The scar was slightly hyperpigmented, well healed, smooth, flat and stable.  There was no adherence to the underlying tissue.  The Veteran reports sensitivity of the scar on palpation expressed by a grimace.

On June 2006 VA neurological examination, the examiner noted that the Veteran did not give good or consistent effort in the left arm.  Sensory was decreased to temperature on the left side.  Vibration sense was moderately impaired in all four extremities.  The examiner indicated that the Veteran has no neurological deficits related to the clavicle.

On March 2010 VA examination, active flexion of the left shoulder was to 105 degrees with pain at end point, and passive flexion was to 145 degrees with a painful arc of motion from 105 to 145 degrees.  The Veteran had active internal rotation of 0-110 degrees with pain on motion at end point.  Passive adduction was to 155 degrees with painful arc of motion form 110-155 degrees.  He had 0-70 degrees of internal rotation and 0-75 degrees of external rotation.  There was pain on range of motion testing at adduction with pain on motion at end point.  There was no additional limitation of motion after repetitive motion.  The Veteran had tenderness to palpation over the surgical site and over the anterior aspect of the shoulder.  He had a positive Hawkins impingement sign of the left shoulder.  Strength of the left shoulder was 4/5.  X-rays of the left shoulder showed evidence of mild decrease in the acromiohumeral distance.  There was also a small osteophyte projecting inferiorly from the lateral clavicle.  No acute fractures, dislocations, or tendinous calcification were seen.  Impression was residuals of remote injury with chronic left sternoclavicular separation, status-post excision of the medial 1/3 of the left clavicle with degenerative arthritis of the AC joint of the left shoulder.  There was no additional limitation of motion after 3 repetitive motions.  The Veteran had a well-healed surgical scar over the left sternoclavicular region.  There was tenderness to palpation over the surgical site.  The examiner further noted that the Veteran is independent in his daily living activities and is gainfully employed.  The examiner opined that the Veteran would likely have problems with overhead activity.  

Applying the applicable criteria to the relevant evidence, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's clavicle disability.  In this regard, the Board notes that the Veteran is already in receipt of the maximum schedular rating available under Diagnostic Code 5203, therefore a higher evaluation is not for consideration under such code.

The Board has also considered a higher evaluation under Diagnostic Code 5201, for evaluating limitation of motion of the shoulder.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5201, a 30 percent evaluation is for consideration if the motion is limited to 25 degrees from the side of the minor arm.  Id.  

The Board notes that ranges of motion for the shoulder are provided in 38 C.F.R. § 4.71, Plate I.  Normal flexion and abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  Rotation is measured with the upper part of the arm at shoulder level and the lower part of the arm is rotated forward from an upright position.  Id.

On review, the Board finds that an evaluation in excess of 20 percent for the Veteran's clavicle disability is not warranted under Diagnostic Code 5201, because the evidence does not show that the Veteran's left arm motion is limited to 25 degrees from the side.  During the appeal period, the Veteran's left arm has been limited to 80 degrees, at worst, and on the most recent VA examination conducted in 2010, active flexion of the left shoulder was to 105 degrees.
The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran reports pain when lifting his left arm overhead.  In fact, there is evidence of painful motion on examination.  Nonetheless, there is no evidence of additional loss of motion on repetitive, as specifically noted by the 2010 VA examiner.  Based on the foregoing, the Board finds that the 20 percent evaluation already assigned for the disability appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected clavicle disability.

The Board has also considered the application of Diagnostic Code 5200 for disabilities involving ankylosis of the scapulohumeral articulation.  However, there is no evidence of ankylosis in the left shoulder joint to warrant a higher evaluation under Diagnostic Code 5200.  Likewise, the Board has considered the Veteran's claim for an increased evaluation under Diagnostic Code 5202 involving impairments of the humerus; however no impairment of the humerus joint is shown.  Thus an increased evaluation is not warranted under Diagnostic Code 5202.

However, the Board acknowledges the evidence of a surgical scar on the Veteran's left clavicle.  

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008).  Accordingly, because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.

Applicable here, Diagnostic Code 7804 provides that superficial scars that are painful upon examination warrant a 10 percent evaluation.  38 C.F.R. § 4.118 (2010).  In this case, the surgical scar on the Veteran's left clavicle is noted to be superficial and well-healed.  Significantly, on June 2006 and March 2010 VA examinations, there was objective evidence of tenderness upon palpation of the scar.  In light of these findings, the Board finds that a separate compensable evaluation for a superficial left clavicle scar is warranted under Diagnostic Code 7804.  

In sum, the Board finds that the Veteran's left clavicle disability, as evaluated under Diagnostic Codes 5201-5203, does not more nearly approximate the criteria required for a higher disability rating.  However, as discussed above, the Board finds that separate compensable 10 percent evaluation, and no higher, is warranted for a left clavicle scar.  As such, the appeal is granted to this extent.

Status-Post Pilonidal Cystectomy

As indicated, during the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, however the new regulations are not applicable in this case, as the Veteran's claim was received prior to October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).   Thus, the skin rating criteria prior to October 23, 2008, are applicable in this case.  

For scars, other than those of the head, face, or neck, that are deep or that cause limited motion a maximum 40 percent evaluation is provided for an area exceeding 144 square inches (929 sq. cm.).  For an area exceeding 72 square inches (465 sq. cm.) a 30 percent evaluation is provided. A 20 percent evaluation is warranted for an area exceeding 12 square inches (77 sq. cm.).  Lastly, for an area exceeding 6 square inches (39 sq. cm.) a 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

For scars, other than those of the head, face, or neck, that are superficial and that do not cause limited motion that comprise an area or areas of 144 square inches (929 sq. cm.) or greater, a maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately.  Id. at Note (1). A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

For scars that are superficial and unstable, a maximum 10 percent evaluation is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803.  The notes to this diagnostic code state that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and that a superficial scar is one not associated with underlying soft tissue damage.  Id.

As indicated above, for superficial scars that are painful on examination, a maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The notes to this diagnostic code provide that a superficial scar is one not associated with underlying soft tissue damage and that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.

Scars can also be assigned disability ratings based upon limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

In this case, the Veteran is in receipt of a 10 percent evaluation for status- post pilonidal cystectomy, pursuant to Diagnostic Code 7804.  He seeks a higher evaluation.

On January 2005 VA examination, the Veteran reported sensitivity of his scar when sitting.  Examination revealed a 3 inch vertical scar that was tender to palpation.  There were no chronic skin changes, ulcerations, or skin breakdown.  There was no adverse effect on any function of the gluteal muscles.  There was no recurrent pilonidal cyst.  Impression was a tender surgical scar.

On June 2006 VA scar examination; the Veteran reported tenderness at the site upon prolonged sitting.  Examination revealed a well-healed 3 inch scar within the folds of the buttocks.  The scar was flat, smooth, and stable.  There was no adherence to the underlying tissue.  Texture was normal with that of the surrounding skin.  There was no inflammation, edema, keloid formation, or recurrent cyst.  Impression was status-post pilonidal cyst with stable scar.  

On March 2010 VA examination, there was evidence of a well-healed 4 cm x 1 cm scar below the coccyx on the right buttock.  The scar was noted as superficial, normally pigmented, smooth, flat, and stable.  There was no adherence to the underlying tissue.  The scar did not cause disfigurement, or limitation of motion.  The texture of the scar was normal with that of the surrounding skin.  He reported mild pain on palpation of the area.  There was no recurrence of the cyst.  Impression was status-post pilonidal cyst with stable scar.  

Applying the applicable rating criteria to the applicable evidence, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's status-post pilonidal cyst.  As indicated, a 10 percent evaluation is the maximum available under Diagnostic Code 7804, thus a higher evaluation is not for consideration.

The Veteran's status-post pilonidal cystectomy cannot be rated under Diagnostic Code 7800, as this code only applies to disabilities of the head, face, and neck.  A higher evaluation is also not for consideration under Diagnostic Code 7801 because the Veteran's pilonidal cyst scar is not deep or cause limited motion and does not exceed twelve square inches (77 square centimeters).  Moreover, the Diagnostic Codes 7802 and 7803 need not be considered because these diagnostic codes do not allow for disability evaluations in excess of 10 percent.  38 C.F.R. § 4.14 (2010).

Finally, a higher evaluation is not warranted under Diagnostic Code 7805, as no limitation of function due to the scar itself has been found.  The March 2010 VA examiner specifically stated that there is no loss of limitation or movement caused by the scar. 

Based on the above findings, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's status-post pilonidal cystectomy scar.  The assignment of staged ratings is not for application.  See Hart, supra. 

As the preponderance of the evidence is against the claim for increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's clavicle and scar disabilities.  The Veteran's service-connected clavicle disability is primarily productive of pain, limited motion, and painful scar, manifestations that are contemplated in the rating criteria.  Moreover, the Veteran's status-post pilonidal cyst scar is manifested by pain on examination, a manifestation which is contemplated in the current evaluation.  The Board further notes that the Veteran is currently employed.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for impairment of the left clavicle is denied.

Subject to the laws and regulations governing monetary benefits, entitlement to a separate 10 percent evaluation, but no higher, for left clavicle surgical scar is warranted.

Entitlement to an evaluation in excess of 10 percent for a pilonidal cystectomy scar is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


